NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            01-NOV-2022
                                            08:27 AM
                                            Dkt. 90 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

                       IN THE INTEREST OF TJ


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                       (FC-S NO. 14-00008)


             ORDER GRANTING MOTION TO DISMISS APPEAL
    (By:  Wadsworth, Presiding Judge, Nakasone and Chan, JJ.)
          Upon consideration of the October 25, 2022 Stipulation
to Dismiss Appeal by Appellant Mother (Appellant), which this
court construes as a Motion to Dismiss (Motion to Dismiss), the
papers in support, and the record, it appears that we no longer
have jurisdiction over Appellant's appeal from the October 11,
2021 "Decision and Order Regarding Contested Hearing on Motion to
Terminate Parental Rights Filed August 27, 2019," (Order
Terminating Parental Rights) because the judgment has been
vacated and the appeal is now moot.
          On June 1, 2022, we granted Appellant's request to
remand this case under Life of the Land v. Ariyoshi, 57 Haw. 249,
251, 553 P.2d 464, 465-66 (1976), to the family court after the
family court indicated it intended to approve a motion pursuant
to Rule 60(b) of the Hawai#i Family Court Rules and vacate the
Order Terminating Parental Rights. On June 28, 2022, the family
court entered an order vacating the Order Terminating Parental
Rights. Because the judgment from which this appeal was taken
has been vacated, this appeal is now moot. See In Re Marn
Family, 141 Hawai#i 1, 7, 403 P.3d 621, 627 (2016) ("As a general
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

rule, a case is moot if the reviewing court can no longer grant
effective relief.").
          Therefore, IT IS HEREBY ORDERED that the Motion to
Dismiss is granted and the appeal is dismissed for lack of
appellate jurisdiction.
          DATED: Honolulu, Hawai#i, November 1, 2022.

                                      /s/ Clyde J. Wadsworth
                                      Presiding Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge




                                  2